United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     September 15, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 05-60787
                              Summary Calendar


                              MORTAZA NASSIRAN,

                                                                 Petitioner,

                                      versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                 Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74 085 447


Before JONES, Chief Judge, and KING and DENNIS, Circuit Judges.

PER CURIAM:*

           Mortaza Nassiran, a native and citizen of Iran, appeals

the Board of Immigration Appeals (BIA) decision affirming the

Immigration Judge’s denial of his application for cancellation of

removal under 8 U.S.C. § 1229b. Because cancellation of removal is

governed by 8 U.S.C. § 1229b, the jurisdictional bar of 8 U.S.C.

§ 1252(a)(2)(B)(I) applies in the instant case.           This court lacks

jurisdiction    to   review     the    Attorney   General’s   discretionary

decision   regarding    cancellation      of   removal.   See    Wilmore      v.



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Gonzales, 2006 WL 1828644, __ F.3d ___ (5th Cir. July 5, 2006);

Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004); 8 U.S.C.

§ 1229b(b); 8 U.S.C. § 1252(a)(2)(B)(I).   The petition for review

is DISMISSED.




                                2